Exhibit 10.1



































MIDDLEBURG FINANCIAL CORPORATION


SUPPLEMENTAL BENEFIT PLAN


































As Amended and Restated
Effective November 17, 2010



 
 

--------------------------------------------------------------------------------

 
Middleburg Financial Corporation
Supplemental Benefit Plan
As Amended and Restated
Effective November 17, 2010





TABLE OF CONTENTS



 
Page
INTRODUCTION
1
   
ARTICLE I DEFINITIONS
2
         
1.01
Account
2
 
1.02
Annual Compensation
2
 
1.03
Beneficiary
2
 
1.04
Board
2
 
1.05
Change in Control
2
 
1.06
Code
3
 
1.07
Committee
3
 
1.08
Company
3
 
1.09
Company Contribution
3
 
1.10
Credited Service
3
 
1.11
Disability or Disabled
3
 
1.12
Eligible Employeee
3
 
1.13
ERISA
3
 
1.14
Participant
4
 
1.15
Plan
4
 
1.16
Plan Year
4
   
ARTICLE II  PARTICIPATION
5
         
2.01
Eligibility to Participate
5
 
2.02
Removal From Participation
5
   
ARTICLE III  BENEFITS
6
         
3.01
Contributions
6
 
3.02
Vesting
6
 
3.03
Investment of Accounts
7
   
ARTICLE IV  DISTRIBUTIONS
8
         
4.01
Timing of Payment
8
 
4.02
Form of Payment
8
 
4.03
Death or Disability
8
 
4.04
Forfeiture
9

 
 






Supplemental Benefit Plan


 
 
i 

--------------------------------------------------------------------------------

 
Middleburg Financial Corporation
Supplemental Benefit Plan
As Amended and Restated
Effective November 17, 2010




 

         
4.05
No Acceleration
9
   
ARTICLE V  ADMINISTRATION
10
         
5.01
Administrator
10
 
5.02
Indemnification
10
 
5.02
Claims Procedure
10
   
ARTICLE VI  AMENDMENT AND TERMINATION
11
         
6.01
Amendment
11
 
6.02
Termination
11
   
ARTICLE VII  MISCELLANEOUS
12
         
7.01
Effect on Employment Rights
12
 
7.02
Unfunded Plan
12
 
7.03
Retired Participant Not an Employee
12
 
7.04
Non-Alienation
12
 
7.05
Construction of the Plan
12
 
7.06
Binding Nature
12
 
7.07
Governing Law
13
   
ARTICLE VIII  ADOPTION
14
   
EXHIBIT I
15
   



 






Supplemental Benefit Plan


 
 
ii 

--------------------------------------------------------------------------------

 
Middleburg Financial Corporation
Supplemental Benefit Plan
As Amended and Restated
Effective November 17, 2010







INTRODUCTION


The Board of Directors of Middleburg Financial Corporation adopted the
Supplemental Benefit Plan, effective July 1, 2004, for the purpose of attracting
and retaining qualified individuals to serve as officers and managers of the
Company.


The Plan is intended to be unfunded and maintained primarily for the purpose of
providing deferred compensation for a “select group of management or highly
compensated employees” (as such phrase is used in the Employee Retirement Income
Security Act of 1974).  The Plan must be administered and construed in a manner
that is consistent with that intent.


Effective January 1, 2005, any benefit, payment or other right provided by the
Plan shall be provided or made in a manner, and at such time, in such form and
subject to such election procedures (if any), as comply with the applicable
requirements of section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and Treasury Regulations thereunder to avoid a plan failure
described in Code section 409A(a)(1), including without limitation, deferring
payment until the occurrence of a specified payment event described in Code
section 409A(a)(2).  Notwithstanding any other provision hereof or document
pertaining hereto, the Plan shall be so construed and interpreted.


It is specifically intended that all elections, consents and modifications
thereto under the Plan will comply with the requirements of Code section 409A
(including any transition or grandfather rules thereunder).  The Company is
authorized to adopt rules or regulations deemed necessary or appropriate in
connection therewith to anticipate and/or comply with the requirements of Code
section 409A (including any transition or grandfather rules thereunder) and to
declare any election, consent or modification thereto void if non-compliant with
Code section 409A.


The Plan was amended and restated, effective May 7, 2010, to change the benefit
formula, to add new participants, and to provide for a benefit under the Plan
upon a participant’s death.  The Plan is further amended and restated, effective
November17, 2010, to make certain clarifying changes.





Supplemental Benefit Plan


 
 
 

--------------------------------------------------------------------------------

 
Middleburg Financial Corporation
Supplemental Benefit Plan
As Amended and Restated
Effective November 17, 2010





ARTICLE I
DEFINITIONS


The following phrases or terms have the indicated meanings:


1.01           Account


Account means the notional account established and maintained for each
Participant in accordance with Article III hereof, for bookkeeping purposes
only, to measure the value of the Company Contributions made under the Plan and
the earnings thereon.


1.02           Annual Compensation


Annual Compensation means the Participant’s annual base cash compensation, plus
bonuses or commissions, including any pre-tax deferrals, earned in a Plan Year.


1.03           Beneficiary


Beneficiary means the person, persons, entity, entities or the estate of a
Participant entitled to receive benefits under the Plan in accordance with a
properly completed beneficiary designation form.  If a Participant fails to
complete a beneficiary designation form, or if the form is incomplete,
Beneficiary means the Participant’s estate.  A Participant may amend or change
his Beneficiary designation in accordance with procedures established by the
Committee.


1.04           Board


Board means the Board of Directors of Middleburg Financial Corporation.


1.05           Change in Control


Change in Control means any of the following: (i) any person, including a
“group” as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
becomes the owner or beneficial owner of Corporation securities having twenty
percent or more of the combined voting power of the then outstanding Corporation
securities that may be cast for the election of the Corporation’s directors,
other than as a result of an issuance of securities initiated by Corporation, or
open market purchases approved by the Board, as long as the majority of the
Board approving the purchase is a majority at the time the purchases are made;
(ii) a contested election of directors in which less than a majority of the
individuals nominated by the Board of the Corporation are elected; or (iii) a
merger or consolidation of Corporation with, or into, another corporation or the
sale, conveyance or other transfer of substantially all of the assets or stock
of Corporation if, immediately following such transaction, those who were
directors of the Corporation immediately before such transaction do not
constitute at least a majority of the surviving or resulting corporation.  In
the event that there is a transaction under a plan which



Supplemental Benefit Plan


 
 
2

--------------------------------------------------------------------------------

 
Middleburg Financial Corporation
Supplemental Benefit Plan
As Amended and Restated
Effective November 17, 2010





involves a Change of Control of the Corporation, then the date of Change of
Control shall be the date that the last step in the plan causes a Change of
Control of the Corporation to occur.


1.06           Code


Code means the Internal Revenue Code of 1986, as amended.


1.07           Committee


Committee means the Compensation Committee of the Company’s Board of Directors.


1.08           Company


Company means Middleburg Financial Corporation, designated subsidiaries, and
successors thereto.


1.09           Company Contribution


Company Contribution means the contribution described in Plan section 3.01 and
which is credited to a Participant’s Account.


1.10           Credited Service


Credited Service means the Participant’s completed years of service with the
Company, beginning with the Participant’s date of hire.


1.11           Disability or Disabled


Disability or Disabled shall mean the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.


1.12           Eligible Employee


Eligible Employee means a Senior Manager of the Company with a minimum of one
year of service as vice president (or higher) of the Company.


1.13           ERISA


ERISA means the Employee Retirement Income Security Act of 1974, as amended.



Supplemental Benefit Plan


 
 
3

--------------------------------------------------------------------------------

 
Middleburg Financial Corporation
Supplemental Benefit Plan
As Amended and Restated
Effective November 17, 2010





1.14           Participant


Participant means a member of senior management who has been selected by the
Committee to participate in the Plan and who has not been removed therefrom,
pursuant to Article II.


1.15           Plan


Plan means the Middleburg Financial Corporation Supplemental  Benefit Plan.


1.16           Plan Year


Plan Year means the fiscal year of the Company, which is the calendar year.



Supplemental Benefit Plan


 
 
4

--------------------------------------------------------------------------------

 
Middleburg Financial Corporation
Supplemental Benefit Plan
As Amended and Restated
Effective November 17, 2010





ARTICLE II
PARTICIPATION


2.01           Eligibility to Participate


Participation in the Plan shall be limited to Eligible Employees of the Company
who are designated by the Committee to participate in the Plan.  The Committee
shall have sole, absolute and complete discretion to select Eligible Employees
as Participants.  The Committee shall inform each Participant of his designation
as a Participant.


2.02           Removal From Participation


The Committee shall have sole, absolute and complete discretion to remove a
Participant from the Plan.  Upon removal, the Participant shall not be eligible
for additional Company Contributions but shall be credited with any additional
years of Credited Service, if any, during his continued employment with the
Company.



Supplemental Benefit Plan


 
 
5

--------------------------------------------------------------------------------

 
Middleburg Financial Corporation
Supplemental Benefit Plan
As Amended and Restated
Effective November 17, 2010





ARTICLE III
BENEFITS


3.01           Contributions


(a)           Effective for Plan Years beginning January 1, 2010, as of the last
day of each Plan Year, the Company shall credit the Account of each Participant
listed on Exhibit I attached hereto an amount equal to a percentage of such
Participant’s annual base compensation, including pre-tax deferrals of such base
compensation.  The percentage for each Participant is shown on Exhibit I.


(b)           Effective for Plan Years through December 31, 2009, as of the last
day of each Plan Year, the Company shall credit to a Participant’s Account an
amount equal to the sum of (1) and (2) where:


(1)           equals the Participant’s Annual Compensation in excess of the
Social Security Wage Base as in effect for the Plan Year times the percentage
paid by the Company on behalf of the Participant under the Federal Security Act;
and


(2)           equals the Participant’s Annual Compensation in excess of the
dollar amount specified in Code section 414(q)(1)(B)(i), as adjusted in
accordance with Code section 415(d) ($90,000 for 2004) times the rate of
employer matching contribution made by the Company for the Plan Year under the
Company’s 401(k) Savings Plan.


(c)           No Company contribution shall be made under Plan Section 3.01(a)
or 3.01(b) for a Participant who is not an Eligible Employee as of December 31
of the Plan Year for which the contribution is credited.


(d)           In addition to the amounts credited in accordance with Sections
3.01(a) and (b) above, the Company shall credit to the Account of Arch Moore
(Executive Vice President – Chief Lending Officer), an opening account balance,
as of July 1, 2004, equal to (a) the amount that would have been credited each
year to such Participant’s Account under Section 3.01(b) above based on Annual
Compensation earned from calendar years 1999 through 2003 plus (b) earnings on
each year’s credited amount equal to a rate of 6% credited annually.


3.02           Vesting


(a)           Subject to Plan Section 4.04, each Participant shall be fully
vested in his Account upon the completion of five years of Credited Service,
death, or Disability.


(b)           A Participant who terminates employment from the Company (other
than due to death or Disability) prior to completing five years of Credited
Service shall vest in his Account in accordance with the following schedule:



Supplemental Benefit Plan


 
 
6

--------------------------------------------------------------------------------

 
Middleburg Financial Corporation
Supplemental Benefit Plan
As Amended and Restated
Effective November 17, 2010







Years of Credited Service
Vested percentage
One or less
0%
More than one, but less than two
20%
More than two, but less than three
40%
More than three, but less than four
60%
More than four, but less than five
80%
Five or more
100%



(c)           A Participant who terminates his employment prior to the
completion of five years of Credited Service, death, or Disability, shall
forfeit the non-vested portion of his Account.


(d)           Notwithstanding the above, a Participant shall be fully vested in
his Account upon a Change in Control of the Company.


3.03           Investment of Accounts


(a)           Each Participant shall be entitled to direct the deemed investment
of the amounts credited to his Account in any of the investment choices or
combination of investment choices as may be offered by the Committee from time
to time in accordance with the rules, regulations and procedures established by
the Committee.  The Committee may add or remove investment choices in its sole
discretion.  Commencing January 1, 2010, a Participant’s Account will be
credited with earnings for a Plan Year in an amount equal to the ten-year U.S.
Treasury Daily Yield Curve Rate quoted for December 1 of the year immediately
preceding such Plan Year plus 150 basis points.  Such earnings rate will
continue in effect until another earnings rate or deemed investment choice, if
any, is announced by the Committee.


(b)           Each Participant’s Account shall be credited with earnings and
losses in accordance with such Participant’s investment choices or the rate of
earnings provided in Plan Section 3.03(a) as applicable.  Earnings and losses
shall begin to accrue with respect to amounts credited to the Participant’s
Account in accordance with the procedures established by the Committee.



Supplemental Benefit Plan


 
 
7

--------------------------------------------------------------------------------

 
Middleburg Financial Corporation
Supplemental Benefit Plan
As Amended and Restated
Effective November 17, 2010





ARTICLE IV
DISTRIBUTIONS


4.01           Timing of Payment


Except as provided in Plan sections 4.03 or 4.04, a Participant shall begin to
receive distributions from his Account on the first day of the month following
his “separation from service” (within the meaning of Code section 409A and
Treasury Regulations thereunder) with the Company, other than in the event of
Participant’s Disability, which shall be governed by Plan section
4.03.  Notwithstanding the foregoing, if a Participant is a “specified employee”
(within the meaning of Code section 409A and Treasury Regulations thereunder) on
the date of his or her separation from service, benefits under this Plan will
commence on the first day of the month following the six-month anniversary of
the date of the Participant’s separation from service to the extent required by
Code section 409A and Treasury Regulations thereunder.  The first payment shall
include the payments, if any, required to be delayed under the preceding
sentence.


4.02
Form of Payment



Any payment from a Participant’s Account shall be made in cash in equal or
substantially equal quarterly installments over a ten-year period, except as
provided in Section 4.03 below.  The earnings rate in effect under Plan section
3.03(a) on the date payments commence under this Article IV shall be applied to
Participant’s Account during the entire period over which benefits are paid out
under this Article IV.


4.03           Death or Disability


(a)           In the event a Participant separates from service with the Company
(within the meaning of Code section 409A and Treasury Regulations thereunder)
due to death, the balance of such Participant’s Account as of the date of
Participant’s death shall be paid to the Participant’s Beneficiary within thirty
(30) days following the Participant’s death in a single lump sum payment.


(b)           If the Participant dies after his separation from service with the
Company, including after benefits have commenced under this Article, his
Beneficiary shall be entitled to the remaining balance of such Participant’s
Account, payable over the remaining installment period.


(c)           In the event of Participant’s Disability, the balance of such
Participant’s Account shall be paid to the Participant (or the Participant’s
legal representative) commencing on the first day of the month following the
date the Participant is determined to be Disabled and in the form provided in
Plan section 4.02 or over such shorter period as may be permitted by Treasury
Regulation, notice or ruling.



Supplemental Benefit Plan


 
 
8

--------------------------------------------------------------------------------

 
Middleburg Financial Corporation
Supplemental Benefit Plan
As Amended and Restated
Effective November 17, 2010









4.04           Forfeiture


(a)           Notwithstanding any other provisions in the Plan, a Participant
shall forfeit his entire interest in the Plan if he is (i) dismissed for Cause
(or is permitted to resign or retire in lieu of dismissal) or (ii) separates
from service and becomes employed within one year after separation from service
with an entity that is deemed to be in Competition with the Company; provided,
however, that this clause (ii) does not apply in the event of Participant’s
termination of employment following a Change in Control.


(b)           For purposes of this Section 4.04, “Cause” means the Participant’s
failure to perform the material functions of his job or any reason other than
for Disability; unlawful business conduct; theft; commission of a felony; or the
failure of the Participant, within 10 days after receipt by the Participant of
written notice from the Board to correct, cease or otherwise alter any act or
omission that materially or adversely affects the Company’s profits or
operations.
 
(c)           For purposes of this Section 4.04, “Competition” means to directly
or indirectly, either as a principal, agent, employee, employer, stockholder,
co-partner or any other individual or representative capacity whatsoever: (i)
engage in a Competitive Business anywhere with a 25 mile radius of any office
operated by the Company or on the date the Participant’s employment terminates;
or (ii) solicit, or assist any other person or business entity in soliciting,
any depositors or other customers of the Company to make deposits in or to
become customers of any other financial institution conducting a Competitive
Business; or (iii) induce any individuals to terminate their employment with the
Company.  As used in this Plan, the term “Competitive Business” means all
banking and financial products and services that are substantially similar to
those offered by the Company on the date that the Participant’s employment
terminates.
 
4.05
No Acceleration



No acceleration of any payment or benefit is permitted under this Plan unless in
accordance with Code section 409A and Treasury Regulations or other applicable
guidance thereunder.



Supplemental Benefit Plan


 
 
9

--------------------------------------------------------------------------------

 
Middleburg Financial Corporation
Supplemental Benefit Plan
As Amended and Restated
Effective November 17, 2010





ARTICLE V
ADMINISTRATION


5.01           Administrator


The Plan is administered by the Committee.  The Committee has complete authority
to take any steps the Committee, in its sole discretion, deems necessary or
appropriate to carry out the purposes of the Plan.  The Committee has sole,
absolute and discretionary authority to interpret the provisions of the
Plan.  Without limiting the generality of the foregoing, the Committee may
prescribe interpretive rules, procedures and forms for the administration of the
Plan.  In addition, the Committee in its sole discretion may delegate
ministerial duties with respect to the administration of the Plan to employees
of the Company or to third parties.


5.02           Indemnification


The Company shall indemnify and save harmless each member of the Board against
any and all expenses and liabilities arising out of membership on the Board,
excepting only expenses and liabilities arising out of a member’s own willful
misconduct.  Expenses against which a member of the Board shall be indemnified
hereunder shall include without limitation, the amount of any settlement or
judgment, costs, counsel fees, and related charges reasonably incurred in
connection with a claim asserted, or a proceeding brought or settlement
thereof.  The foregoing right of indemnification shall be in addition to any
other rights to which any such member may be entitled.


5.03           Claims Procedure


All claims for benefits shall be in writing in a form satisfactory to the
Committee.  If the Committee wholly or partially denies a Participant’s or
Beneficiary’s claim for benefits, the Committee shall review the Participant’s
claim in accordance with applicable procedures described in the Employee
Retirement Income Security Act of 1974.







Supplemental Benefit Plan


 
 
10

--------------------------------------------------------------------------------

 
Middleburg Financial Corporation
Supplemental Benefit Plan
As Amended and Restated
Effective November 17, 2010





ARTICLE VI
AMENDMENT AND TERMINATION


6.01           Amendment


Except as provided below, the Board shall have full authority to amend the Plan
prospectively or retroactively in any respect without the consent of any
Participant or Beneficiary.  However, the Plan may not be amended to affect
adversely benefits due to Participants who are fully or partially vested in
accordance with Plan section 3.02.  For purposes of this Plan, benefits earned
and vested to the date of any such amendment shall be calculated as if the Plan
were terminated on the date of such amendment.


6.02           Termination


The Board, in its sole, absolute and complete discretion, may discontinue and
terminate the Plan at any time without the consent of any Participant or
Beneficiary, who shall have no further right to benefits under the Plan;
provided, however, that such action shall not adversely affect benefits due to
Participants who are fully or partially vested in accordance with Plan section
3.02 as the date of such termination.  Any such termination shall be carried out
in accordance with Code section 409A and Treasury Regulations or other
applicable guidance thereunder.



Supplemental Benefit Plan


 
 
11

--------------------------------------------------------------------------------

 
Middleburg Financial Corporation
Supplemental Benefit Plan
As Amended and Restated
Effective November 17, 2010





ARTICLE VII
MISCELLANEOUS


7.01           Effect on Employment Rights


Nothing contained in this Plan shall be deemed to give any Participant or
employee the right to be retained in the service of the Company or to interfere
with the right of the Company to discharge any Participant or employee at any
time regardless of the effect which such discharge shall have upon him as a
Participant in the Plan.


7.02           Unfunded Plan


Benefits under the Plan are unfunded.  The rights of a Participant or
Beneficiary shall be solely those of any unsecured general creditor of the
Company.  Should the Company choose to invest in insurance contracts or other
specific assets with a view towards providing an informal source of funds to pay
benefits hereunder, any such asset shall be held in the Company’s name and shall
be subject to the claims of its general creditors, and no Participant shall have
any special claim or lien on any such asset.  No trust or security interest is
intended to be created by this document.


7.03           Retired Participant Not an Employee


A retired Participant shall not be considered an employee for any purpose under
the law.


7.04           Non-Alienation


Except insofar as this provision may be contrary to applicable law, no sale,
transfer, alienation, assignment, pledge, collateralization, or attachment of
any benefits under this Plan shall be valid or recognized by the Committee.


7.05           Construction of the Plan


For the purposes of the Plan, the singular shall include the plural and vice
versa; and the use of any gender shall include all genders.


7.06           Binding Nature


This Plan shall be binding upon the inure to the benefit of the Company, its
successors and each Participant and his heirs, executors, administrators and
legal representatives.



Supplemental Benefit Plan


 
 
12

--------------------------------------------------------------------------------

 
Middleburg Financial Corporation
Supplemental Benefit Plan
As Amended and Restated
Effective November 17, 2010





7.07           Governing Law


To the extent not preempted by federal law, the Plan shall be governed by the
laws of the Commonwealth of Virginia, including its choice of law rules, except
to the extent those rules would require the application of the law of a state
other than Virginia, as in effect at the time of their adoption and executing,
respectively.





Supplemental Benefit Plan


 
 
13

--------------------------------------------------------------------------------

 
Middleburg Financial Corporation
Supplemental Benefit Plan
As Amended and Restated
Effective November 17, 2010





ARTICLE VIII
ADOPTION


The Corporation has adopted this restated Plan pursuant action taken by the
Board.
 
As evidence of its adoption of the Plan, as amended and restated effective
November 17, 2010, Middleburg Financial Corporation has caused this document to
be signed by its President and Chief Executive Officer this 17th day of November
2010.




 

   MIDDLEBURG FINANCIAL CORPORATION            /s/ Gary R. Shook      Gary R.
Shook      President and Chief Executive Officer  

 













Supplemental Benefit Plan


 
 
14

--------------------------------------------------------------------------------

 
Middleburg Financial Corporation
Supplemental Benefit Plan
As Amended and Restated
Effective November 17, 2010





EXHIBIT I


This Exhibit I applies for Plan Years commencing on and after January 1, 2010.




 
 
       Name
 
Plan Section 3.01(a)
Date of Participation
 
Plan Section 3.01(a)
Benefit Percentage
 
       Gary Shook
 
May 7, 2010
 
14.0%
 
       Arch Moore
May 7, 2010
24.4%
 
       Raj Mehra
May 7, 2010
8.5%
 
       Jeff Culver
May 7, 2010
2.1%














Supplemental Benefit Plan


 
 
15

--------------------------------------------------------------------------------

 
